Exhibit FOR IMMEDIATE RELEASE China Valves Technology, Inc. CCG Investor Relations Ray Chen, VP of Investor Relations Crocker Coulson, President Tel:+1-650-281-8375 Tel: +1-646-213-1915 +86-13925279478 E-mail: crocker.coulson@ccgir.com E-mail: raychen@cvalve.net http://www.ccgirasia.com http://www.cvalve.net/en/ China Valves Technology, Inc. Reaffirms Financial Guidance for Fourth Quarter 2008 KAIFENG, CHINA, November 18, 2008 – China Valves Technology, Inc. (OTCBB: CVVT) ("China Valves” or the “Company"), a leading metal valve manufacturer with operations in the People's Republic of China (the “PRC”), today reaffirmed financial guidance for the fourth quarter of its fiscal year 2008. China Valves expects net revenues for its fourth quarter of fiscal year 2008 ending December 31, 2008 to be in the range of $22.0 million to $24.0 million and net income to be in the range of $4.8 million to $5.3 million. The Company’s guidance reflects its expectation that strong overall market demand for industrial valves will continue, and domestic market demand should increase because of the Chinese government’s recently announced economic stimulus plan that will target development of large infrastructure projects. In order to meet market demand for its products, the Company is renovating and expanding its production facilities to increase its manufacturing capacity and ability to produce new technology-intensive valve products. The Company plans to sell these products through its direct sales force to customers with which it has long term relationships and new customers in new industries. The Company’s guidance estimates exclude the impact of any potential acquisitions the company may make in the fourth quarter of fiscal year 2008. “China is still going through historically unprecedented economic growth and the Chinese government recognizes the importance of infrastructure development in China, both of which support growth in the industrial valves industry,” said Mr.
